Citation Nr: 1706121	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  16-08 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include folliculitis.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection to a bilateral foot disorder, to include plantar fasciitis and pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1979 to August 1982.  Further, the record reflects he had subsequent service in the Reserves through 2006 which would include various periods of active duty for training (ACDUTRA) and inactive duty training.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2016.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the bilateral foot disorder claim.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal is requested regarding his appellate claim of service connection for a skin disorder.

2.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran's current chronic lumbosacral strain developed as a result of an injury sustained during a period of inactive duty training.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met regarding the claim of service connection for a skin disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a grant of service connection for the Veteran's chronic lumbosacral strain are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Skin Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran testified at his December 2016 hearing that he wanted to withdraw his appeal regarding the claim of service connection for a skin disorder.  Transcript p. 2.  Consequently, there remain no allegations of errors of fact or law for appellate consideration regarding this claim.  Accordingly, the Board does not have jurisdiction to review this appellate claim and it is dismissed.


II.  Low Back Disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Veteran essentially contends, to include at his December 2016 hearing, that he developed recurrent low back problems as a result of injuries sustained in a motor vehicle accident that occurred while traveling to Reserve duty.  He maintains he had no recurrent low back problems prior to this injury.

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Here, the record confirms the Veteran sustained a back injury as a result of a motor vehicle accident that occurred in February 1985 while traveling to a scheduled period of inactive duty training.  Periods of ACDUTRA and inactive duty training include periods of authorized travel to or from duty.  See 38 U.S.C.A. § 101 (22)-(23); 38 C.F.R. § 3.6.  As such, the Board finds that the Veteran did sustain a back injury during inactive duty training.  Further, the competent medical evidence reflects he currently has a chronic low back disorder.  In pertinent part, a June 2012 VA examination diagnosed chronic lumbosacral strain.

The Board acknowledges that the June 2012 VA examiner provided an opinion against the Veteran's current low back disorder being etiologically related to the injuries sustained in the February 1985 motor vehicle accident.  However, the examiner's opinion was based upon the records documenting the injury as a back contusion, which the examiner stated would be a self-limiting injury with no expected residuals.  Nevertheless, the Veteran has indicated, to include at his December 2016 hearing, that the notation of back contusion does not accurately reflect the nature of the injuries sustained in that accident.  Moreover, nothing in the record affirmatively refutes his contention of recurrent back problems since that accident.  The Board finds he is competent to describe such injury and recurrent problems, and his testimony on this matter is credible.  In addition, the record does indicate he had no back problems prior to that injury; to include the fact he denied recurrent back pain on Reports of Medical History in July 1979 and March 1984, and his spine was evaluated as normal on concurrent service examinations.

The Board further notes that the law mandates resolving all reasonable doubt in favor of the Veteran, to include matters of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

In view of the foregoing, the Board finds the competent and credible evidence of record reflects it is at least as likely as not the Veteran's current chronic lumbosacral strain developed as a result of an injury sustained during a period of inactive duty training.  Therefore, service connection is warranted for this disability.


ORDER

The appeal regarding the claim of entitlement to service connection for a skin disorder, to include folliculitis, is dismissed.

Service connection for chronic lumbosacral strain is granted.


REMAND

The Board notes that a May 2012 VA examination diagnosed the Veteran with bilateral plantar fasciitis, and opined that it was not related to injury documented in May 1984.  However, the Board must find that this examination does not adequately address the nature and history of the Veteran's claimed bilateral foot disorder.  

In pertinent part, the Board notes that while the Veteran checked boxes to indicate no foot trouble on the July 1979 and March 1984 Reports of Medical History, the concurrent service examinations noted he had pes planus.  Moreover, service treatment records from February 1986 note he sustained a right foot injury when a box fell on it; and that he was assessed with pes planus.  The May 2012 VA examination does not address these records.  Further, the examination report itself indicates it was for foot conditions other than flatfoot/pes planus.  As such, it is not clear whether the examination adequately addressed the nature of the Veteran's current foot disorder.  The Veteran indicated at his December 2016 hearing that service connection for any foot disorder would satisfy his appeal; i.e., he did not limit his claim to the diagnosed plantar fasciitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that this case must be remanded for a new examination and opinion that does adequately address the nature and etiology of the Veteran's bilateral foot disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his feet since February 2016.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, the RO should obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service foot symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of his bilateral foot disorder.  The claims folder should be made available to the examiner for review before the examination.

For any foot disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or aggravated by the Veteran's military service to include active duty for training and inactive duty training.  By aggravation, the Board means a permanent increase in severity of a pre-existing disability that is beyond natural progression.  This opinion should reflect consideration of the fact pes planus was noted on the July 1979 and March 1984 service examinations; as well as the February 1986 service treatment records which indicate a right foot injury, and pes planus was noted.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the February 2016 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


